Order entered July 22, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00230-CV

                     EDUARDO DEL BOSQUE, Appellant

                                         V.

                            JUAN BARBOSA, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-18847

                                      ORDER

      Before the Court is appellant’s July 21, 2022 unopposed third motion for an

extension of time to file its brief on the merits. Appellant explains that the parties

are close to finalizing a settlement agreement. We GRANT the motion to the

extent that appellant shall file either its brief or a motion to dismiss the appeal on

or before August 8, 2022.


                                              /s/   KEN MOLBERG
                                                    JUSTICE